           Case 2:20-cv-00416-RSM Document 38 Filed 04/16/21 Page 1 of 4



 1

 2

 3

 4

 5

 6
                                                               The Honorable Ricardo S. Martinez
 7

 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
     WESTERN TOWBOAT COMPANY,                          IN ADMIRALTY
11
                       Plaintiff,                      Case No. 2:20-cv-00416-RSM
12
           v.                                          DECLARATION OF DAVID BOYAJIAN
13                                                     IN SUPPORT OF (1) REPLY IN
     VIGOR MARINE, LLC,                                SUPPORT OF MOTION TO EXTEND
14                                                     DISCOVERY AND PRETRIAL
                       Defendant.                      DEADLINES; AND (2) REPLY IN
15                                                     SUPPORT OF MOTION TO STAY

16
                                                       File Date: April 16, 2021
17                                                     Trial Date: June 28, 2021

18          David Boyajian declares as follows under the penalty of perjury of the laws of the
19   United States of America:
20          1.      I am an attorney of record for Defendant VIGOR MARINE, LLC (“Vigor”) in
21   the above matter. I am over the age of eighteen, (18) and am otherwise competent to testify
22   to the facts stated herein. I make this declaration based upon personal knowledge.
23          2.      On Tuesday, April 13, 2021 I had a phone conference with Ericka
24   Hailestocke-Johnson of NOAA. Ericka told me that in July 2017, Western sent NOAA a
25   letter about liability for the sinking of the YFD-70 Drydock. Western did not produce such a
26   letter in discovery although Vigor requested all written communication about the voyage or

                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
     DECLARATION OF DAVID BOYAJIAN IN SUPPORT OF                                      Attorneys at Law
                                                                               700 Washington Street, Suite 701
     REPLY IN SUPPORT OF MOTION TO EXTEND DISCOVERY                                 Vancouver, WA 98660
                                                                                  Telephone: 360.694.7551
     AND PRETRIAL DEADLINES AND MOTION TO STAY - 1
                                                                       PDX\120355\220045\AMU\30653732.1
           Case 2:20-cv-00416-RSM Document 38 Filed 04/16/21 Page 2 of 4



 1   the incident. Ericka also told me that NOAA has processed and interpreted the data from the
 2   research mission, that all the parties have finally agreed to participate in the final phase of
 3   NOAA’s process, and that NOAA is nearly ready to sit down with the parties to develop a
 4   cooperative agreement and to proceed with restoration of the sanctuary. She also told me
 5   NOAA expects this process to take months, not years.
 6          3.      Western’s counsel represented to me that Western had completed a re-search
 7   and produced all responsive documents, but still has not produced the letter to NOAA.
 8          4.      I have reviewed the report of Western’s expert Captain Fox, a copy of which
 9   is attached as Exhibit 1.
10          5.      I have reviewed the report of Western’s expert David L Kreibel, PhD, an
11   excerpt of which is attached as Exhibit 2.
12          6.      I have discussed staying this case with Western’s counsel many times over the
13   last year. In early conversations, Western’s counsel represented that Western may agree to
14   the idea. When we couldn’t agree about the stay, I told Western’s counsel, repeatedly, that
15   we would move to stay the case at or near the end of discovery.
16          7.      I have also reviewed the research data related to the drydock’s position in the
17   sanctuary and have communicated with NOAA about the same. I know from participating
18   with NOAA that the drydock sunk in approximately 6000’ of water. NOAA identified the
19   drydock on a deep-sea side-scanning sonar recon voyage. When a government funded
20   submarine survey of the impact site fell apart, I helped arrange for a suitable replacement
21   vessel and submarine on the commercial market, saving considerable time and money. The
22   government and Vigor hired scientists to conduct ROV submarine dives to confirm the
23   location of the drydock and collect considerable amounts of data and biosamples. That data
24   has been analyzed and NOAA has sent letters to the parties indicating they are ready to sit
25   down and figure out how to mop this mess up and what it will cost. Depending on the
26   cooperation of the parties through the entire process just described, NOAA will finally assess

                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     DECLARATION OF DAVID BOYAJIAN IN SUPPORT OF                                          Attorneys at Law
                                                                                   700 Washington Street, Suite 701
     REPLY IN SUPPORT OF MOTION TO EXTEND DISCOVERY                                     Vancouver, WA 98660
                                                                                      Telephone: 360.694.7551
     AND PRETRIAL DEADLINES AND MOTION TO STAY - 2
                                                                           PDX\120355\220045\AMU\30653732.1
           Case 2:20-cv-00416-RSM Document 38 Filed 04/16/21 Page 3 of 4



 1   a penalty over and above restoration costs.
 2          8.      Western’s counsel (Mr. Simms) and Vigor’s (David R. Boyajian and Schwabe
 3   Williamson & Wyatt) are opposite each other in another complex maritime matter before this
 4   Court that has been stayed since March 9, 2016—for over 5 years—awaiting resolution of
 5   cases pending in the United States District Court for the Southern District of New York:
 6   AEGEAN MARINE PETROLEUM S. A. v. CANPOTEX SHIPPING SERVICES LTD. et al.,
 7   No.: 2:15-cv-00172-RAJ. Judge Richard A. Jones asked the parties to file status updates on
 8   progress of the SDNY litigation every few months. Mr. Simms has, without complaint, filed
 9   12 joint status reports over the past 5 years without seeking to lift that stay by motion or
10   otherwise, and without arguing that the stay there is “indefinite” or so long as to be
11   inherently prejudicial. We could certainly do the same here, and keep this Court apprised of
12   progress with the NOAA process.
13

14          Dated this 16th day of April, 2021 at Portland, Oregon.
15
                                                    /s/ David Boyajian
16
                                                    David Boyajian, WSBA # 50195
17

18

19

20

21

22

23

24

25

26

                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
     DECLARATION OF DAVID BOYAJIAN IN SUPPORT OF                                         Attorneys at Law
                                                                                  700 Washington Street, Suite 701
     REPLY IN SUPPORT OF MOTION TO EXTEND DISCOVERY                                    Vancouver, WA 98660
                                                                                     Telephone: 360.694.7551
     AND PRETRIAL DEADLINES AND MOTION TO STAY - 3
                                                                          PDX\120355\220045\AMU\30653732.1
           Case 2:20-cv-00416-RSM Document 38 Filed 04/16/21 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on April 16, 2021, I served the following DECLARATION OF
 3
     DAVID BOYAJIAN IN SUPPORT OF (1) MOTION TO EXTEND DISCOVERY AND
 4
     PRETRIAL DEADLINES AND (2) MOTION TO STAY on:
 5
            Anthony J. Gaspich
 6
            Gaspich Law Office PLLC
 7          8094 Barthrop Pl. NE
            Bainbridge Island, WA 98110
 8          tony@gaspichwilliams.com

 9          J. Stephen Simms (pro hac vice)
            Simms Showers LLP
10
            201 International Circle, Suite 250
11          Baltimore, MD 21030
            jssimms@simmsshowers.com
12

13           by electronically filing the foregoing with the Clerk of the Court using the
     CM/ECF system, which will send notification of such filing to all associated counsel.
14

15

16                                                /s/ David Boyajian
                                                  David R. Boyajian
17

18

19

20

21

22

23

24

25

26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
      CERTIFICATE OF SERVICE - 1                                                   Attorneys at Law
                                                                            700 Washington Street, Suite 701
                                                                                 Vancouver, WA 98660
                                                                                     360.694.7551

                                                                       PDX\120355\220045\AMU\30653732.1
